     Case 1:03-md-01570-GBD-SN Document 6001 Filed 02/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



In re Terrorist Attacks on September 11, 2001              No. 03 MDL 1570(GBD)(SN)




                 NOTICE OF LODGING OF CLASSIFIED SUBMISSION

         Non-party the Federal Bureau of Investigation (“FBI”) hereby provides notice that,

pursuant to the Court’s order dated February 18, 2020, the FBI’s classified privilege log has been

lodged with Classified Information Security Officer Daniel Hartenstine, Litigation Security

Group, U.S. Department of Justice, for secure transmission to the Court. This submission is

classified pursuant to Executive Order 13,526, 75 Fed. Reg. 707 (Jan. 5, 2010), is provided for

the Court’s review in camera and ex parte, and cannot be disclosed without proper authorization.


Dated:    New York, New York
          February 21, 2020

                                              GEOFFREY S. BERMAN
                                              United States Attorney for the
                                              Southern District of New York

                                               /s/ Jeannette A. Vargas
                                              JEANNETTE A. VARGAS
                                              Assistant United States Attorney
                                              86 Chambers Street, 3rd Floor
                                              New York, New York 10007
                                              Tel.: (212) 637-2678
                                              Fax: (212) 637-2786
                                              Email: jeannette.vargas@usdoj.gov
